Exhibit 99.1 News Release Energy Partners, Ltd. 201 St. Charles Avenue, Suite 3400 New Orleans, Louisiana70170 (504) 569-1875 EPL RESTRUCTURES BOARD OF DIRECTORS RETAINS PARKMAN WHALING LLC AS FINANCIAL ADVISOR New Orleans, Louisiana, February 23, 2009…Energy Partners, Ltd. (“EPL” or the “Company”) (NYSE:EPL) today announced its Board of Directors has reduced the size of the Board from eleven to seven, and accepted the resignations of four directors: John C. Bumgarner, Jr.; Harold D. Carter; Dr. Norman C. Francis and William R. Herrin, Jr. EPL Chairman and CEO Richard A. Bachmann said, “We are grateful for the service and many contributions of John Bumgarner, Harold Carter, Dr. Norman Francis and Bob Herrin, who have stepped down in order to help adjust the size of the Board to better reflect the needs of the Company at this time. We also thank the many contributions of John Phillips, who was serving as our Director Emeritus prior to these reductions to our Board. ” The Company also announced that it has retained Parkman Whaling LLC as its financial advisor to assist the Board and senior management in their ongoing and active exploration of a variety of strategic alternatives, including a potential recapitalization of the Company’s balance sheet, in light of the current economic downturn and lower commodity prices. Founded in 1998, EPL is an independent oil and natural gas exploration and production company based in New Orleans, Louisiana.The Company’s operations are focused along the U. S. Gulf Coast, both onshore in south Louisiana and offshore in the Gulf of Mexico. Forward-Looking Statements This press release may contain forward-looking information and statements regarding EPL. Any statements included in this press release that address activities, events or developments that EPL expects, believes, plans, projects, estimates or anticipates will or may occur in the future are forward-looking statements.
